What Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This communication is responsive to an amendment filed 12/02/2020. 
	Claims 1-6, 8-16 and 18-20 are pending in this application; and, claims 1, 11 and 20 are independent claims. Claims 1, 11 and 20 have been amended. 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 2, 4-6, 9-12, 14, 15-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amacker (US 8977982 B1), Waldman et al. (“Waldman”, US 20140188766 A1) and Ryu (US 20140237419 A1).
th location, 100-110 may be loaded then the user moves to the 60th location 50-70 may be loaded “before others corresponding to locations on the scroll bar to which the user has not moved the thumb”; col. 12, lines 64-65: “markings provide a visual indication of portions of the search results accessed by the user”) of the settable values,
identify at least two intervals of the plurality of sections based on the context information (e.g. first interval 100-200 of fig. 7 is smaller than second interval 200-300 as described in para [0083] of the instant application “[f]or example, when the number of settable values used in the first section is larger than the number of settable values used in the second section, the first interval for the first section may be smaller than the second interval for the second section”),
display a slider bar/track (e.g. 702 of fig. 7) divided into intervals of a plurality of sections and a slider (e.g. 704 of fig. 7) that can move within the slider track and indicates a value corresponding to a position of the slider within the slider track (examples of a value corresponding to a position of the slider within the slider track: fig. 6; col. 12, lines 64-65: “markings provide a visual indication of portions of the search results accessed by the user”; fig. 7; and, col. 14, lines, 7-9: user moves the thumb/slider of the scroll bar/track to location 704) wherein a first interval of the first section among the plurality of sections is different from a second interval of a second section among the plurality of sections (figs. 2(D-F) and 6-7; col. 2, line 33 – col. 3, line 10; col. 13, lines 20-67: displays the first interval 100-200 narrower while 200-300 is displayed larger),
receive an input (“move” input) to the slider to change the value indicated by the slider (e.g. input to the slider at value corresponding to the position 204 of figs. 2A-2F such as value between 9 and 15 or position 271 of fig. 7), 
identify a change of a direction of a movement of the slider based on the input (col. 11, line 61- col. 12, line 23: access information “identify search results [or hyperlinks]  that have been loaded” or has been displayed, e.g. initially, search result 1-10 is loaded, user moves the thumb/slider of the scroll bar/track to the 100th location, 100-110 may be loaded “before the search results between the initially loaded search results and the search results proximate to the hundredth search result are loaded” then the user moves to the 60th location 50-70 may be loaded “before others corresponding to locations on the scroll bar to which the user has not moved the thumb”; col. 12, lines 64-65: “markings provide a visual indication of portions of the search results accessed by the user”), and
in response to identifying the change of the direction, changing or displaying a new first section by adding a new boundary value of the slider track (col. 11, line 61- col. 12, line 23: e.g. initially, search result 1-10 is loaded, user moves the thumb/slider of the scroll bar/track to the 100th th location 50-70 may be loaded “before others corresponding to locations on the scroll bar to which the user has not moved the thumb”; col. 12, lines 64-65: “markings provide a visual indication of portions of the search results accessed by the user”).
Amacker does not explicitly disclose context information includes at least one of a usage record or a current time, and, in response to identifying a change of a direction, add a first section by adding at least one boundary value to a slider track. However, Waldman in the analogous art of progress indicators teaches: context information includes at least one of a usage record of settable values or current time and, in response to identifying the change of the direction, add a first section by adding at least one boundary value of the position indicator (para [0135-0138]: value at “seven second into the video” while the video is stopped at a frame corresponding to the seven second mark ending at 2102 as shown in fig. 21b and demarcated by the solid line comprising sections 2102-2103 and 2103-“00:25” sec/the and changed value in response to the rightward direction to value of fig. 21g at “9 seconds into the video, which, as shown by progress bar 2110, is past the content associated with marker 2102” with “grayed out marker 2102 to indicate that its associated content has been displayed" and demarcated by the change to a solid line within the context of usage in which video has been displayed and time in which video exists and, moreover, identifying the two intervals at 7 seconds and 9 seconds of the initial plurality of sections 2101-2102, 2102-2103 and 2103 to “00.25” sec. based on the context information of the usage record as claimed in step two and displaying a progress bar and progress indicator corresponding to a time value within the “timeline” or “progress” bar 2110 as claimed in step three and wherein the processor receives the status of the ongoing process and changes the value indicated by the indication of progress as shown in fig. 21b and then fig. 21g). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waldman with 
Amacker and Waldman do not explicitly disclose a drag input. However, Ryu in the analogous art of slider mechanisms teaches a drag input (para [0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ryu with the teachings of the modified Amacker. One having ordinary skill in the art would have been motivated to combine such sliders to extend the capability of devices given that whether an input is via a click, tap or drag, such inputs in the art are considered interchangeable equivalents having the same results.
As per claim 2, the modified Amacker teaches the electronic device of claim 1. The modified Amacker further teaches that the context information includes a type of an output controlled by a slider track (Waldman: para [0065, 0135]: context information of “video that are associated with RSVP content (Rapid serial visual presentation, a method of displaying textual content in which each word of the textual content is displayed in sequential order)”; Ryu: figs. 5-8, 16, 19, 20 and 25: examples of touch screen slider tracks). 
As per claim 4, the modified Amacker teaches the electronic device of claim 1. The modified Amacker further teaches displaying the first section that is larger than the second section within the slider track based on identification that the slider is located in the first section (Amacker: figs. 6-7; col. 2, line 33 – col. 3, line 10; col. 13, lines 20-67: e.g. a first section 200-300 is displayed larger than second section 300-400 to include values 271-277).
As per claim 5, the modified Amacker teaches the electronic device of claim 1. The modified Amacker further teaches displaying the slider track including the first interval narrower than the second interval based on identification that the slider is located in the first section e.g. a first section 100-200 is displayed narrower than second section 300-400). 
As per claim 6, the modified Amacker teaches the electronic device of claim 1. The modified Amacker further teaches displaying the slider located in the first section, identify whether the slider is located in the second section based on detection of an input for moving the slider, increase a ratio of a second area, indicating the second section, within the slider track, and decrease the second interval based on identification that the slider is located in the second section (Amacker: figs. 6-7; col. 2, line 33 – col. 3, line 10; col. 13, lines 20-67: in response to the slider moving into the section between 200-300 of fig. 6, the ratio of the displayed area between 200-300 is increased while the interval 100-200 is decreased). 
As per claim 9, the modified Amacker teaches the electronic device of claim 1. The modified Amacker further teaches ientifying a first value corresponding to a location of the slider among the settable values, identifying stored content including a second value within a predetermined range from the first value and displaying an object indicating the identified content at a location corresponding to the second value within the slider track (Amacker: figs. 6-7; col. 2, line 33 – col. 3, line 10; col. 13, lines 20-67; col. 13, line 61 – col. 14, line 2: values 100-400 wherein objects can include numbers or titles of pages). 
As per claim 10, the modified Amacker teaches the electronic device of claim 9. The modified Amacker further teaches configuring a second value to be a value indicated by a slider based on reception of input for an object (fig. 8; para [0142-0145]: boundary values 2013 2-1 and 2013 2-2 are set on the basis of usage records). 
As per claim 11, Amacker teaches a method of operating an electronic device, the method comprising: identify one or more boundary values that divide settable (can be set, for example, from 3-18 with boundary 1 and 20 of fig. 2E or 20-160 with boundary 1 and 180 of fig. 2F) th location, 100-110 may be loaded then the user moves to the 60th location 50-70 may be loaded “before others corresponding to locations on the scroll bar to which the user has not moved the thumb”; col. 12, lines 64-65: “markings provide a visual indication of portions of the search results accessed by the user”) of the settable values,
identify at least two intervals of the plurality of sections based on the context information (e.g. first interval 100-200 of fig. 7 is smaller than second interval 200-300 as described in para [0083] of the instant application “[f]or example, when the number of settable values used in the first section is larger than the number of settable values used in the second section, the first interval for the first section may be smaller than the second interval for the second section”),
display a slider bar/track (e.g. 702 of fig. 7) divided into intervals of a plurality of sections and a slider (e.g. 704 of fig. 7) that can move within the slider track and indicates a value corresponding to a position of the slider within the slider track (examples of a value corresponding to a position of the slider within the slider track: fig. 6; col. 12, lines 64-65: “markings provide a accessed by the user”; fig. 7; and, col. 14, lines, 7-9: user moves the thumb/slider of the scroll bar/track to location 704) wherein a first interval of the first section among the plurality of sections is different from a second interval of a second section among the plurality of sections (figs. 2(D-F) and 6-7; col. 2, line 33 – col. 3, line 10; col. 13, lines 20-67: displays the first interval 100-200 narrower while 200-300 is displayed larger),
receive an input (“move” input) to the slider to change the value indicated by the slider (e.g. input to the slider at value corresponding to the position 204 of figs. 2A-2F such as value between 9 and 15 or position 271 of fig. 7), 
identify a change of a direction of a movement of the slider based on the input (col. 11, line 61- col. 12, line 23: access information “identify search results [or hyperlinks]  that have been loaded” or has been displayed, e.g. initially, search result 1-10 is loaded, user moves the thumb/slider of the scroll bar/track to the 100th location, 100-110 may be loaded “before the search results between the initially loaded search results and the search results proximate to the hundredth search result are loaded” then the user moves to the 60th location 50-70 may be loaded “before others corresponding to locations on the scroll bar to which the user has not moved the thumb”; col. 12, lines 64-65: “markings provide a visual indication of portions of the search results accessed by the user”), and
in response to identifying the change of the direction, changing or displaying a new first section by adding a new boundary value of the slider track (col. 11, line 61- col. 12, line 23: e.g. initially, search result 1-10 is loaded, user moves the thumb/slider of the scroll bar/track to the 100th location, 100-110 may be loaded then the user moves to the 60th location 50-70 may be loaded “before others corresponding to locations on the scroll bar to which the user has not moved the thumb”; col. 12, lines 64-65: “markings provide a visual indication of portions of the search results accessed by the user”).
as shown by progress bar 2110, is past the content associated with marker 2102” with “grayed out marker 2102 to indicate that its associated content has been displayed" and demarcated by the change to a solid line within the context of usage in which video has been displayed and time in which video exists and, moreover, identifying the two intervals at 7 seconds and 9 seconds of the initial plurality of sections 2101-2102, 2102-2103 and 2103 to “00.25” sec. based on the context information of the usage record as claimed in step two and displaying a progress bar and progress indicator corresponding to a time value within the “timeline” or “progress” bar 2110 as claimed in step three and wherein the processor receives the status of the ongoing process and changes the value indicated by the indication of progress as shown in fig. 21b and then fig. 21g). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waldman with the teachings of Amacker. One having ordinary skill in the art would have been motivated to combine such a feature to provide an activity indicator that indicates the status or progress of an event.

As per claim 12, Amacker teaches the method of claim 11. The modified Amacker further teaches that the context information includes a type of an output controlled by a slider track track (Waldman: para [0065, 0135]: context information of “video that are associated with RSVP content (Rapid serial visual presentation, a method of displaying textual content in which each word of the textual content is displayed in sequential order)” includes a computer type; Ryu: figs. 5-8, 16, 19, 20 and 25: examples of touch screen slider tracks). 
As per claim 14, the modified Amacker teaches the method of claim 11. The modified Amacker further teaches displaying the first section that is larger than the second section within the slider track based on identification that the slider is located in the first section (Amacker: figs. 6-7; col. 2, line 33 – col. 3, line 10; col. 13, lines 20-67: e.g. a first section 200-300 is displayed larger than second section 300-400 to include values 271-277).
As per claim 15, the modified Amacker teaches the method of claim 11. The modified Amacker further teaches displaying the slider track including the first interval narrower than the second interval based on identification that the slider is located in the first section (Amacker: figs. 6-7; col. 2, line 33 – col. 3, line 10; col. 13, lines 20-67: e.g. a first section 100-200 is displayed narrower than second section 300-400). 
in response to the slider moving into the section between 200-300 of fig. 6, the ratio of the displayed area between 200-300 is increased while the interval 100-200 is decreased). 
As per claim 19, the modified Amacker teaches the method of claim 11. The modified Amacker further teaches ientifying a first value corresponding to a location of the slider among the settable values, identifying stored content including a second value within a predetermined range from the first value and displaying an object indicating the identified content at a location corresponding to the second value within the slider track (Amacker: figs. 6-7; col. 2, line 33 – col. 3, line 10; col. 13, lines 20-67; col. 13, line 61 – col. 14, line 2: values 100-400 wherein objects can include numbers or titles of pages).
As per claim 20, Amacker teaches a non-transitory computer-readable storage medium storing one or more instructions (118 of fig. 1) that, when executed by a processor, cause the processor to: identify one or more boundary values that divide settable (can be set, for example, from 3-18 with boundary 1 and 20 of fig. 2E or 20-160 with boundary 1 and 180 of fig. 2F) predetermined values into a plurality of sections (e.g. 6 sections of fig. 2E, 8 sections of 2F) based on (total number of search results in which a portion of search result is displayed) context information (search results within the context of data/information set) related to the text viewer electronic device wherein the context information includes at least one of an access record (col. 11, line 61- col. 12, line 23: access information “identify search results [or hyperlinks]  that have been th location, 100-110 may be loaded then the user moves to the 60th location 50-70 may be loaded “before others corresponding to locations on the scroll bar to which the user has not moved the thumb”; col. 12, lines 64-65: “markings provide a visual indication of portions of the search results accessed by the user”) of the settable values,
identify at least two intervals of the plurality of sections based on the context information (e.g. first interval 100-200 of fig. 7 is smaller than second interval 200-300 as described in para [0083] of the instant application “[f]or example, when the number of settable values used in the first section is larger than the number of settable values used in the second section, the first interval for the first section may be smaller than the second interval for the second section”),
display a slider bar/track (e.g. 702 of fig. 7) divided into intervals of a plurality of sections and a slider (e.g. 704 of fig. 7) that can move within the slider track and indicates a value corresponding to a position of the slider within the slider track (examples of a value corresponding to a position of the slider within the slider track: fig. 6; col. 12, lines 64-65: “markings provide a visual indication of portions of the search results accessed by the user”; fig. 7; and, col. 14, lines, 7-9: user moves the thumb/slider of the scroll bar/track to location 704) wherein a first interval of the first section among the plurality of sections is different from a second interval of a second section among the plurality of sections (figs. 2(D-F) and 6-7; col. 2, line 33 – col. 3, line 10; col. 13, lines 20-67: displays the first interval 100-200 narrower while 200-300 is displayed larger),

identify a change of a direction of a movement of the slider based on the input (col. 11, line 61- col. 12, line 23: access information “identify search results [or hyperlinks]  that have been loaded” or has been displayed, e.g. initially, search result 1-10 is loaded, user moves the thumb/slider of the scroll bar/track to the 100th location, 100-110 may be loaded “before the search results between the initially loaded search results and the search results proximate to the hundredth search result are loaded” then the user moves to the 60th location 50-70 may be loaded “before others corresponding to locations on the scroll bar to which the user has not moved the thumb”; col. 12, lines 64-65: “markings provide a visual indication of portions of the search results accessed by the user”), and
in response to identifying the change of the direction, changing or displaying a new first section by adding a new boundary value of the slider track (col. 11, line 61- col. 12, line 23: e.g. initially, search result 1-10 is loaded, user moves the thumb/slider of the scroll bar/track to the 100th location, 100-110 may be loaded then the user moves to the 60th location 50-70 may be loaded “before others corresponding to locations on the scroll bar to which the user has not moved the thumb”; col. 12, lines 64-65: “markings provide a visual indication of portions of the search results accessed by the user”).
Amacker does not explicitly disclose context information includes at least one of a usage record or a current time, and, in response to identifying a change of a direction, add a first section by adding at least one boundary value to a slider track. However, Waldman in the analogous art of progress indicators teaches: context information includes at least one of a usage record of settable values or current time and, in response to identifying the change of the direction, add a first section as shown by progress bar 2110, is past the content associated with marker 2102” with “grayed out marker 2102 to indicate that its associated content has been displayed" and demarcated by the change to a solid line within the context of usage in which video has been displayed and time in which video exists and, moreover, identifying the two intervals at 7 seconds and 9 seconds of the initial plurality of sections 2101-2102, 2102-2103 and 2103 to “00.25” sec. based on the context information of the usage record as claimed in step two and displaying a progress bar and progress indicator corresponding to a time value within the “timeline” or “progress” bar 2110 as claimed in step three and wherein the processor receives the status of the ongoing process and changes the value indicated by the indication of progress as shown in fig. 21b and then fig. 21g). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waldman with the teachings of Amacker. One having ordinary skill in the art would have been motivated to combine such a feature to provide an activity indicator that indicates the status or progress of an event.
Amacker and Waldman do not explicitly disclose a drag input. However, Ryu in the analogous art of slider mechanisms teaches a drag input (para [0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ryu with the teachings of the modified Amacker. One having ordinary skill in the art would have been motivated to combine such sliders to extend the capability of .
3. 	Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amacker (US 8977982 B1), Waldman et al. (“Waldman”, US 20140188766 A1), Ryu (US 20140237419 A1) and Yokota et al. (“Yokota”, US 20160063697 A1).
As per claim 3, the modified Amacker teaches the electronic device of claim 2. The modified Almacker further teaches identifying the context information in response to reception of a user input for displaying a user interface including the slider track and the slider and display a slider track including the first section and the second section (Amacker: fig. 7: slider 704 and slider track 702 with sections 100-200, 200-300 and 300-400). The modified Amacker does not explicitly disclose identifying a ratio of a first area indicating a first section within the slider track and a ratio of a second area indicating a second section within the slider track based on the context information and display a slider track including the first section and the second section based on the ratio of the first area and the ratio of the second area. However, Yokota in the analogous art of slider mechanisms teaches: identifying a ratio of a first area indicating a first section within the slider track and a ratio of a second area indicating a second section within the slider track based on the context information and display a slider track including the first section and the second section based on the ratio of the first area and the ratio of the second area (figs. 9 and 11; para [0016, 0085, 0092, 0108-0109]: e.g. ratio: 0.0, ratio: 0.5, ratio: 1.0). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yokoto with the teachings of the modified Amacker. One having ordinary skill in the art would have been motivated to combine such sliders to provide users with current viewing position in absolute numbers. 
slider 704 and slider track 702 with sections 100-200, 200-300 and 300-400). The modified Amacker does not explicitly disclose identifying a ratio of a first area indicating a first section within the slider track and a ratio of a second area indicating a second section within the slider track based on the context information and display a slider track including the first section and the second section based on the ratio of the first area and the ratio of the second area. However, Yokota in the analogous art of slider mechanisms teaches: identifying a ratio of a first area indicating a first section within the slider track and a ratio of a second area indicating a second section within the slider track based on the context information and display a slider track including the first section and the second section based on the ratio of the first area and the ratio of the second area (figs. 9 and 11; para [0016, 0085, 0092, 0108-0109]: e.g. ratio: 0.0, ratio: 0.5, ratio: 1.0). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yokoto with the teachings of the modified Amacker. One having ordinary skill in the art would have been motivated to combine such sliders to provide users with current viewing position in absolute numbers. 
4.	Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amacker (US 8977982 B1), Waldman et al. (“Waldman”, US 20140188766 A1), Ryu (US 20140237419 A1) and Li (US 20130322848 A1).
As per claim 8, the modified Amacker teaches the electronic device of claim 1. The modified Amacker does not disclose a slider includes one or more sliders and a processor is configured to display a plurality of sections such that one or more of the plurality of sections e.g. slider includes slider 160A and 160C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of the modified Amacker. One having ordinary skill in the art would have been motivated to combine such sliders to provide an enhanced and more granular control (para [0038]).
As per claim 18, the modified Amacker teaches the method of claim 11. The modified Amacker does not disclose a slider includes one or more sliders and a processor is configured to display a plurality of sections such that one or more of the plurality of sections includes each of the one or more sliders. However, Li in the analogous art of slider mechanisms teaches: a slider includes one or more sliders and a processor is configured to display a plurality of sections such that one or more of the plurality of sections includes each of the one or more sliders (figs. 2 and 4; para [0037-0039]: e.g. slider includes slider 160A and 160C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of the modified Amacker. One having ordinary skill in the art would have been motivated to combine such sliders to provide an enhanced and more granular control (para [0038]).

Response to Arguments
	Applicant's arguments filed 12/02/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection.	 

Conclusion
	 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		
	
/LE V NGUYEN/Examiner, Art Unit 2174                                                                                                                                                                                                        June 11, 2021	


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174